PER CURIAM.
The restraining order heretofore issued upon the motion of Brian Florence is dissolved; his motion for leave to file a supplemental complaint is denied; his motion to intervene herein is denied, and this three-judge court is hereby dissolved, the purposes for which it was convened and for which it acquired and retained jurisdiction being deemed served, and the application to intervene being neither timely, appropriate nor sufficient for those purposes.
Each member of the court reserves the right separately to state his views with respect to the issues raised by the petition to intervene and concerning this order in which LEWIS, Circuit Judge, and CHRISTENSEN, District Judge, concur. RITTER, Chief District Judge, dissents.